DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (US 20150084866 A1).

Regarding Claim 1, Thomas discloses A method implemented by a processor (Claims 6-13 reciting a method. ¶15 reciting “at least one of the elements may comprise software code stored on a non-transitory computer readable storage medium, which is executable by a processor and/or memory.”), the method comprising: 
receiving, from a three-dimensional ("3D") vision sensor (fig. 1 showing a contactless sensor (e.g., a periscopic camera) 114. ¶10 reciting “A contactless sensor (e.g., a periscopic camera) may be used with the touchpad to provide additional (e.g., three dimensional (3D) perspective) information to enable a transparent virtual hand to be generated/rendered on the display.” ¶18 reciting “the contactless sensor 114 may be a 3D sensor or array of sensors to triangulate and/or interpret depth information.”), vision data capturing at least a portion of a user in an environment, the vision data including data representing the user's hand relative to a touch interaction surface; (¶30 reciting “The contactless sensor 314 may be a solid-state camera or other information enhancing sensor for observing gestures and anatomical positioning of the sensed hand 340 relative to the input device 310. ” In addition, ¶28 disclosing the input device 310 is a touch interaction surface as shown in Fig. 3.)
processing the vision data to generate a 3D representation of the user's hand; (¶39 reciting “Motion and positioning of the sensed hand 440A-440D relative to the smaller input device 410A-410D may be mapped to motion and positioning of the virtual hand 450B-450D relative to the larger display 430A-430D”. Figs. 4B-4D showing a representation of the user’s hand 450B-450D. Further, ¶43 reciting “The sense session may be associated with displaying the virtual hand 450B on the display 430B. The input device 410B can provide combined data based on sensor fusion, enabling the virtual hand 450B to reflect a position, orientation, and other features of the sensed hand 440B. As illustrated, the virtual hand 450B reflects extended fingers parallel to sides of the display 430B, similar to how the sensed hand 440B includes extended fingers parallel to sides of the input device 410B.”)
identifying a scaling center on the touch interaction surface to scale the 3D representation of the user's hand; (¶56 reciting “The initial position is based on scaling a sensed position, as indicated by the combined data, relative to the input device. For example, a sensed hand may be detected at a center of the input device, and the virtual hand initially may be displayed at a center of the display. In an alternate example, the sensed hand may be detected at an upper left corner of the input device, and the virtual hand initially may be displayed at an upper left corner of the display.”, where the initial position corresponds to a scaling center.)
scaling, using a scaling factor, the 3D representation of the user's hand with respect to the identified scaling center, wherein the scaling factor is based on a rendering constraint; (¶45 reciting “Example input devices 410B also may identify cosmetic features of a sensed hand, enabling the input device 410B to scale and adjust the virtual hand 450B to match the sensed hand's actual hand size and skin tone, or other features that enhance a sense of immersion in the direct touch experience. In an example, a controller may identify the size of the display 430B and the size of the input device 410B, in order to provide proper visual scaling of the virtual hand 450B as desired.”, where the size of the displays and input device corresponds to a rendering constraint.) and 
rendering a virtual hand, wherein the virtual hand is rendered based on the scaled 3D representation of the user's hand. (¶45 reciting “In an example, a controller may identify the size of the display 430B and the size of the input device 410B, in order to provide proper visual scaling of the virtual hand 450B as desired.”)

Regarding Claim 2, Thomas discloses The method of claim 1, wherein the rendering constraint includes a dimension of a display to be used to render the 3D representation of the user's hand and a dimension of the touch interaction surface. (¶45 reciting “Example input devices 410B also may identify cosmetic features of a sensed hand, enabling the input device 410B to scale and adjust the virtual hand 450B to match the sensed hand's actual hand size and skin tone, or other features that enhance a sense of immersion in the direct touch experience. In an example, a controller may identify the size of the display 430B and the size of the input device 410B, in order to provide proper visual scaling of the virtual hand 450B as desired.”)

Regarding Claim 3, Thomas discloses The method of claim 1, wherein identifying the scaling center on the touch interaction surface comprises identifying a location of a finger of the user. (¶44 disclosing the initial virtual hand location is based on a sensed touch 442B (i.e. a location of a finger of the user as shown in Fig. 4B), and reciting “A location of the sensed hand 440B to initiate the sense session may be based on a location of sensed touch 442B on the input device 410B. The position of the sensed hand 440B (e.g., a position relative to the input device 410B), may correspond to a relative location of the virtual hand 450B and virtual touch 452B initiated on the display 430B. Thus, a relative and/or scaled location may be chosen for initial display of the virtual hand 450B, although other techniques may be used. .  . The sense session shown in FIG. 4B shows the position of the sensed hand 440B and sensed touch 442B as being off-center of the input device 410B, such that the virtual hand 450B and virtual touch 452B are similarly displayed off-center.”)

Regarding Claim 7, Thomas discloses The method of claim 1, wherein the touch interaction surface comprises an interactive touch surface, the method (Fig. 6) comprising: 
receiving, from the interactive touch surface, data representing a touch input event from the user's hand; (¶56 reciting “ In block 630, a position of the virtual hand is updated, during a sense session, based on a non-scaled absolute 1:1 translation of movement as indicated by the combined data sensed by the input device.”)
processing the data representing the touch input event to generate a representation of the touch input event; (¶56 reciting “the combined data may indicate sensed movement of a sensed hand, relative to the input device, of one inch.”)
scaling, using the scaling factor, the representation of the touch input event with respect to the identified scaling center; (¶56 reciting “ In alternate examples, the virtual hand may be moved/updated in a ratio other than 1:1 relative to the sensed hand, e.g., for enhanced precision (a ratio lower than 1:1) and/or enhanced speed (a ratio higher than 1:1).”) and 
rendering the scaled representation of the touch input event in conjunction with the virtual hand. (¶56 reciting “In block 630, a position of the virtual hand is updated, during a sense session, based on a non-scaled absolute 1:1 translation of movement as indicated by the combined data sensed by the input device”)

Regarding Claim 12, Thomas discloses A system (ABS reciting “system”) comprising: 
a three-dimensional ("3D") vision sensor; (Fig. 1, sensor 114)
a processor operably coupled with the vision sensor and memory storing instructions that, when executed, cause the processor to (¶15 reciting “at least one of the elements may comprise software code stored on a non-transitory computer readable storage medium, which is executable by a processor and/or memory.”): 
receive, from the 3D vision sensor, vision data capturing at least a portion of a user in an environment, including the user's hand relative to a touch interaction surface; 
process the vision data to generate a 3D representation of the user's hand; 
identify, as a scaling center, a primary point of physical interaction between the user and the touch interaction surface; 
scale, using a scaling factor, the 3D representation of user's hand with respect to the identified scaling center, wherein the scaling factor is based on a distance between an eye of the user and the touch interaction surface; and 
render a virtual hand, wherein the virtual hand is rendered based on the 3D representation of the user's hand.
(See Claim 1 rejections for detailed analysis.)

Regarding Claim 13, Thomas discloses The system of claim 12, wherein the scaling center is identified on the touch interaction surface based on: 
a location of a finger of the user; 
a location of a nib of a stylus; or 
a location on the touch interaction surface that is learned based on previous interactions with the touch interaction surface.
(¶44 disclosing the initial virtual hand location is based on a sensed touch 442B (i.e. a location of a finger of the user as shown in Fig. 4B), and reciting “A location of the sensed hand 440B to initiate the sense session may be based on a location of sensed touch 442B on the input device 410B. The position of the sensed hand 440B (e.g., a position relative to the input device 410B), may correspond to a relative location of the virtual hand 450B and virtual touch 452B initiated on the display 430B. Thus, a relative and/or scaled location may be chosen for initial display of the virtual hand 450B, although other techniques may be used. .  . The sense session shown in FIG. 4B shows the position of the sensed hand 440B and sensed touch 442B as being off-center of the input device 410B, such that the virtual hand 450B and virtual touch 452B are similarly displayed off-center.”)

Claim 15 has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20150084866 A1), and further in view of Yasuda et al. (US 20220004250 A1).

Regarding Claim 6, Thomas discloses The method of claim 1.
However, Thomas does not explicitly disclose wherein the rendering constraint further includes a distance of the user from a display.
It is well known in the art that a virtual object can change its size based on a distance of the user from a display. In addition, Yasuda teaches “an information processing apparatus, an information processing method, and a program that are applicable to display of virtual content such as virtual reality (VR) or augmented reality (AR).” (¶1). Further, Yasuda teaches scaling a virtual object based on a rendering constraint, such as the distance between the user and the display, and recites “when the distance between the HMD 10 and the virtual object changes, . . . , the display scale may be changed separately from the user's instruction. In any case, the present technology is applicable to change the display size of the virtual object.” (¶66).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Thomas) to use the distance between the user and the display as a rendering constraint (taught by Yasuda). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claims 4-5, 8-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20150084866 A1), and in view of Fei et al. (CN 104656890 A).

Regarding Claim 8, Thomas discloses The method of claim 1, comprising: 
detecting a finger proximate the touch interaction surface; and 
identifying a nib of the finger as the scaling center.
(Thomas, ¶44 disclosing the initial virtual hand location is based on a sensed touch 442B (i.e. a location of a finger of the user as shown in Fig. 4B), and reciting “A location of the sensed hand 440B to initiate the sense session may be based on a location of sensed touch 442B on the input device 410B. The position of the sensed hand 440B (e.g., a position relative to the input device 410B), may correspond to a relative location of the virtual hand 450B and virtual touch 452B initiated on the display 430B. Thus, a relative and/or scaled location may be chosen for initial display of the virtual hand 450B, although other techniques may be used. .  . The sense session shown in FIG. 4B shows the position of the sensed hand 440B and sensed touch 442B as being off-center of the input device 410B, such that the virtual hand 450B and virtual touch 452B are similarly displayed off-center.”)
	However, Thomas does not explicitly disclose a stylus.
	It is well known in the art that a stylus pen is used as an input device instead of a finger. In addition, Fei teaches “the device of the invention has three-dimensional motion sensing a hand, a finger, a pen, a sensing finger and a pen on the plane” (¶21).
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Thomas) to adapt to a stylus input device (taught by Fei). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 9, Thomas in view of Fei discloses The method of claim 8, comprising: 
detecting a pose of the stylus; 
generating a 3D representation of the stylus based on the pose of the stylus; (Fei, ¶101 teaching detecting a pose (orientation) of the hand and generating a virtual hand based on the pose. A stylus is well known in the art to replace a finger on interaction. See Claim 8 rejections for detailed analysis.)
scaling, using the scaling factor, the 3D representations of the stylus with respect to the nib of the stylus; and 
rendering a virtual stylus in conjunction with the scaled 3D representation of the user's hand, wherein the virtual stylus is based on the scaled 3D representation of the stylus.
(See Claims 1 and 8 rejections for detailed analysis.)

Regarding Claim 10, Thomas discloses The method of claim 9, wherein the scaled virtual stylus is rendered disguised as a user-selected tool. (Fei, ¶98 reciting “For certain applications program, such as painting and sculpture, the user may need to use finger or pen as a tool. In such a case, finger or pen may need to be abstracted to a cylinder”. The suggestions/motivations would have been the same as that of Claim 8 rejections.)

Regarding Claim 4, Thomas in view of Fei discloses The method of claim 1, wherein the 3D representation of the user's hand identifies a joint in the user's wrist, wherein identifying the scaling center on the touch interaction surface comprises identifying a location at a fixed offset from the joint in the user's wrist. (Thomas, ¶44 disclosing identifying a location of the virtual hand, and reciting “The position of the sensed hand 440B (e.g., a position relative to the input device 410B), may correspond to a relative location of the virtual hand 450B and virtual touch 452B initiated on the display 430B. Thus, a relative and/or scaled location may be chosen for initial display of the virtual hand 450B, although other techniques may be used.” Further, ¶44 reciting “A sense session thereby may be initiated by positioning the sensed hand 440B and/or by touching the sensed touch 442B at a position on the input device 410B corresponding to a desired position on the display 430B. ” Furthermore, ¶45 disclosing scaling o the virtual hand 450B. Therefore, Thomas discloses identifying the scaling center based on a touch point.)
The feature relating to identifying a location at a fixed offset from the joint in the user’s wrist is merely a normal design option which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed.
In addition, Fei teaches identifying the center of the hand palm by averaging the boundary points as shown in Fig. 14 (¶100). 

Regarding Claim 5, Thomas in view of Fei discloses The method of claim 4, wherein the offset is learned based on previous interactions with the touch interaction surface. (Thomas, ¶44 reciting “A sense session thereby may be initiated . . .  by touching the sensed touch 442B at a position on the input device 410B corresponding to a desired position on the display 430B. ” ¶101 teaching determining the hand structure and performing monitoring based on previous interactions. The suggestions/motivations would have been the same as that of Claim 8 rejections.)

Regarding Claim 14, Thomas in view of Fei discloses The system of claim 12, wherein the 3D representation of the user's hand identifies a joint in the user's wrist, wherein identifying the scaling center on the touch interaction surface comprises identifying a location at a fixed offset from the joint in the user's wrist, wherein the offset is learned based on previous interactions with the touch interaction surface. (See Claim 4 rejections for detailed analysis)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20150084866 A1), and further in view of Bonacina et al. (US 20190369798 A1).

Regarding Claim 11, Thomas discloses The method of claim 1, wherein the hand is a first hand of the user, the vision data further includes data representing a second hand of the user relative to the touch interaction surface, (¶16 disclosing two sensed hands, and reciting “A plurality of sensed touches may be detected and matched up with the contactless data to provide a realistic virtualization of the sensed hand 140, including 10-finger touch support using two sensed hands 140. ”) and 
`	However, Thomas does not exility disclose wherein the scaling center is identified based on: 
one of the first and second hands identified as dominant; or 
one of the first and second hands determined to be grasping a stylus.
Bonacina teaches “A computing device includes a digital input system that provides digital input functionality for the computing device.” (ABS). Further Bonacina teaching identifying a dominant hand and a non-dominant hand of the user, and recites “The input data collection module 202 can distinguish between the dominant hand of the user and the non-dominant hand of the user using any of a variety of public and/or proprietary techniques. For example, the user can specify which is his or her dominant hand and non-dominant hand (e.g., if the right hand is the dominant hand, then the input data collection module 202 can determine that a right-most touch input is from the dominant hand).” (¶33).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method of identifying a scaling center (taught by Thomas) by an input from a dominant hand (taught by Bonacina). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611